548 F.2d 1276
94 L.R.R.M. (BNA) 3199, 81 Lab.Cas.  P 13,205
GRAND LODGE OF FREE AND ACCEPTED MASONS, MASONIC HOME, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,Local 1511, Council 55, American Federation of State, Countyand Municipal Employees, AFL-CIO, Intervenor.
No. 75-1349.
United States Court of Appeals,Sixth Circuit.
Feb. 15, 1977.

Charles L. Fine, Clark, Hardy, Lewis & Fine, Birmingham, Mich., for petitioner.
Anna J. Diggs, Zwerdling, Maurer & Papp, George M. Maurer, Jr., Detroit, Mich., for intervenor.
Elliott Moore, Deputy Associate Gen. Counsel, John D. Burgoyne, Marion L. Griffin, N.L.R.B., Washington, D. C., for respondent.
Before WEICK, CELEBREZZE and PECK, Circuit Judges.

ORDER

1
Upon consideration of the entire record and the arguments and briefs of counsel, we are of the opinion that the order of the Board is supported by substantial evidence, and that the Board did not commit any error of law in its decision.


2
It is therefore ORDERED that the order of the Board be enforced.